CHARLES J. SCHUCK, Judge.
On July 20th, 1945, Russell R. Fankhouser, since deceased, was driving his automobile, having his wife and others as fellow-passengers, over and along state highway route No. 20, about four or five miles east of New Martinsville in Wetzel county, following a state road truck; desiring to pass the said truck he sounded the horn of his car as a warning signal, pulled out to pass the said truck and while so doing the truck, operated by a state prisoner working for the road commission, without warning or signal to Fankhouser, suddenly pulled over and across the highway, colliding with said Fankhouser's car, crowding it off the highway, causing damages to said automobile in the amount of $23'8.05, and causing injuries to his (Fankhouser’s) wife for which she was obliged to expend the sum of $20.00 in obtaining medical relief. Two claims are presented for our consideration, one by Mrs. Fankhouser, as the administratrix of her husband’s estate, in the amount of $238.05, and one by Mrs. Fankhouser personally for her injuries, in the amount of $20.00. Both claims are herewith considered together.
An investigation of the facts was made by the state road commission’s authority, namely Laco M. Wolfe, special claims division chief, whose report shows the facts to have been as herein outlined, and which report absolves claimants from any negligence whatsoever. This report is concurred in by the assistant attorney general, who approves the claims and recom*164mends them for payment by the state. The court is of the opinion that, from the facts as shown, the state is morally bound to pay the claims and finds further that the amounts asked for, to wit $238.05 for damages to the automobile and $20.00 for injuries to Mrs. Fankhouser, are just and reasonable. The claims are approved accordingly in the aforesaid amounts, namely, two \hundred thirty-eight dollars and five cents ($238.05 in favor of Mrs. R. R. Fankhouser as administratrix of the estate of R. R. Fankhouser, deceased, and twenty dollars ($20.00) to Mrs. R. R. Fankhouser, personally, and awards are herewith made to the respective claimants in the aforesaid amounts.